BUBGESS, J.
The defendants are charged with bribery. They were proceeded against on an information of the circuit attorney. The information was not verified by the oath of the circuit attorney, or the oath of any person competent to testify as a witness in the case, nor was it supported by the affidavit of any such person.
At the beginning of the trial, defendants moved to quash the information, alleging among other grounds, that the information was not verified by the circuit attorney, or any- other person, nor supported by the affidavit of any person competent to testify as a witness. The motion to quash was overruled and defendants at the time preserved their exceptions.
The same question was again brought to the attention of counsel and the court at the conclusion of the trial by motion in arrest. This was overruled and an exception noted to the action of the court in overruling the same.
The case of State v. Brown, 181 Mo. 192; State v. Schnettler, 181 Mo. 173, and State v. Collins, 181 Mo. 235, in so far as the information in this case is concerned, are decisive of this, and the information is invalid.
There are other points presented by defendants for consideration, but they have not been argued by the Attorney-General, by brief or otherwise, and as the judgment must be reversed because of the invalidity of the information we have not thought it necessary to discuss them.
The judgment is reversed and the cause remanded.
All concur.